      Case 3:20-cv-03470-L Document 1 Filed 11/23/20                Page 1 of 4 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

LUCAS HORTON,                                    §
                                                 §
        Plaintiff,                               §
v.                                               §                             3:20-cv-3470
                                                             Civil Action No. _________
                                                 §
MED-SENSE GUARANTEED                             §
ASSOCIATION,                                     §
                                                 §
        Defendants.                              §


                 DEFENDANT MED-SENSE GUARANTEED ASSOCIATION’S
                             NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Med-Sense Guaranteed

Association (“Defendant” or “Med-Sense”) hereby gives notice of the removal of Docket No.

JS20-00320D currently pending in the Justice of the Peace Precinct 2, Place 1 of Dallas County,

Texas, to the United States District Court for the Northern District of Texas, Dallas Division, and

states as follows:

                            I.     THE NATURE OF THIS ACTION

        1.       The removed case is a civil action that Plaintiff Lucas Horton (“Plaintiff”) filed

on November 10, 2020, in the Justice of the Peace Precinct 2, Place 1 of Dallas County, Texas.

The case is styled Lucas Horton v. Med-Sense Guaranteed Association, Docket No. JS20-

00320D (the “State Court Action”). The Complaint expressly alleges federal jurisdiction by way

of “28 U.S.C. § 1331 for actions arising under the Telephone Consumer Protection Act, 47

U.S.C. § 227.”




DEFENDANT MED-SENSE GUARANTEED ASSOCIATION’S NOTICE OF REMOVAL                              Page 1
DAL 80190856v2
      Case 3:20-cv-03470-L Document 1 Filed 11/23/20                Page 2 of 4 PageID 2



                        II.   REMOVAL IS PROCEDURALLY PROPER

        2.       Venue for removal is proper in the Northern District of Texas, Dallas Division

under 28 U.S.C. § 1441(a) because this district and division embrace the Justice of the Peace

Precinct 2, Place 1 of Dallas County, Texas, the forum in which the removed action is pending.

        3.       This Notice of Removal is timely under the provisions of 28 U.S.C. § 1446(b)

because this Notice of Removal is filed prior to the expiration of thirty days from service.

Defendant was served with Plaintiff’s Complaint on November 12, 2020. Accordingly, this

Notice of Removal, being filed on November 23, 2020, is filed prior to the expiration of thirty

days from service.

        4.       This action is not a non-removable action as described under 28 U.S.C. § 1445.

        5.       Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the docket and all

process and pleadings served as of this date is attached hereto as Exhibit A.

        6.       In accordance with 28 U.S.C. § 1446(d), contemporaneously with the filing of this

Notice of Removal, Defendant has served Plaintiff with a copy of this Notice of Removal and

has filed a Notice of Filing of Notice of Removal with the Clerk of the Court for Justice of the

Peace Precinct 2, Place 1 of Dallas County, Texas. A copy of the Notice of Filing Notice of

Removal (without attachments) is attached hereto as Exhibit B.


                 III.     THIS COURT HAS FEDERAL QUESTION JURISDICTION

        7.       This Court has original jurisdiction over the issues of federal law, the Telephone

Consumer Protection Act, 47 U.S.C. § 227, raised in Plaintiff’s Complaint pursuant to 28 U.S.C. §

1331, and, therefore, it may be removed to this Court under the provisions of 28 U.S.C. §

1441(a) which provides: “[a]ny civil action brought in a State court of which the district courts

of the United States have original jurisdiction, may be removed by the defendant or the

DEFENDANT MED-SENSE GUARANTEED ASSOCIATION’S NOTICE OF REMOVAL                              Page 2
DAL 80190856v2
       Case 3:20-cv-03470-L Document 1 Filed 11/23/20               Page 3 of 4 PageID 3



defendants, to the district court of the United States for the district and division embracing the

place where such action is pending[.]”

        8.       Nothing in this Notice of Removal should be interpreted as a waiver or

relinquishment of Defendant’s rights to assert defenses or objections, including, without

limitation, the defenses of (i) lack of jurisdiction over the person, (ii) improper venue and/or

forum non conveniens, (iii) insufficiency or lack of process or service of process, (iv) improper

joinder of claims and/or parties, (v) failure to state a claim, (vi) failure to join an indispensable

party(ies), or (vii) any other procedural or substantive defense available under state or federal

law.

        9.       If any question arises as to the propriety of the removal of this action, Defendant

requests the opportunity to brief any disputed issues and to present further evidence and oral

argument in support of their position that this case was properly removed.

                                      V.      CONCLUSION

        For the foregoing reasons, Defendant Med-Sense Guaranteed Association hereby

removes Lucas Horton v. Med-Sense Guaranteed Association, Docket No. JS20-00320D

pending in the Justice of the Peace Precinct 2, Place 1 of Dallas County, Texas to this Court

under 28 U.S.C. §§ 1331, 1441, and 1446 and requests that further proceedings be conducted in

the Dallas Division of the U.S. District Court of the Northern District of Texas as provided by

law.

                                                      Respectfully Submitted,

                                                      GREENBERG TRAURIG, LLP

                                                       /s/ Alyssa Ortiz Johnston
                                                      Alyssa Ortiz Johnston
                                                      State Bar No. 24102312
                                                      2200 Ross Ave, Suite 5200

DEFENDANT MED-SENSE GUARANTEED ASSOCIATION’S NOTICE OF REMOVAL                                Page 3
DAL 80190856v2
      Case 3:20-cv-03470-L Document 1 Filed 11/23/20             Page 4 of 4 PageID 4



                                                   Dallas, Texas 75201
                                                   Telephone: (214) 665-3600
                                                   Facsimile: (214) 665-3601
                                                   johnstona@gtlaw.com

                                                   ATTORNEY FOR DEFENDANT MED-
                                                   SENSE GUARANTEED ASSOCIATION


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
 document has been served on this 23rd day of November 2020 on the following counsel via
 Certified Mail, Return Receipt Requested to the address below:

        Lucas Horton
        1202 Stratford Dr.
        Richardson, Texas 75080
        Pro Se


                                               /s/ Alyssa Ortiz Johnston
                                               Alyssa Ortiz Johnston




DEFENDANT MED-SENSE GUARANTEED ASSOCIATION’S NOTICE OF REMOVAL                           Page 4
DAL 80190856v2
